DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claims 1-6 are now pending in the application for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/12/2020 has been considered and placed of record. An initialed copy is attached herewith.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Claim Objections
Claims objected to because of the following informalities: In claim 1, the limitations of, “…wherein a third cell connector electrically coupled to the second potential connector of the galvanic cell, a second semiconductor switching element, and a fourth cell connector electrically coupled to the first potential connector of the galvanic cell via the second semiconductor switching element,…” are unclear and render the claim indefinite and is missing some conjunctions or verb after the wherein clause as it is not clear as to what is meant by the aforementioned limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations of, “…wherein a third cell connector electrically coupled to the second potential connector of the galvanic cell, a second semiconductor switching element, and a fourth cell connector electrically coupled to the first potential connector of the galvanic cell via the second semiconductor switching element,…” which are unclear and render the claim indefinite and is missing some conjunctions or verb after the wherein clause as it is not clear as to what is meant by the aforementioned limitations.
Claims 2-3 depend directly from claim 1 and thus are rejected for the same reasons since they inherit the same deficiencies as their parent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by anticipated by Götz US 2018/0219478.
Regarding claim 1: Götz at least discloses and shows in Fig. 3: A battery cell, comprising: a galvanic cell(12)(see ¶[0048]; Fig. 3), a first semiconductor switching element(Mosfets 16-1, 16-8; ¶[0039]), a first cell connector(14b) electrically coupled directly to a first potential connector of the galvanic cell(12), and a second cell connector(18b) electrically coupled to a second potential connector(terminal of cell 12) of the galvanic cell via the first semiconductor switching element(16-1,16-8), wherein a third cell connector(14a)(see Fig. 3 and ¶[0048]) electrically coupled to the second potential connector(the other terminal of the cell 12) of the galvanic cell, a second semiconductor switching element(16-4,16-5)(see [0039]), and a fourth cell connector(18a) electrically coupled to the first potential connector of the galvanic cell via the second semiconductor switching element(16-4,16-5), wherein a third semiconductor switching element(16-2) is connected between the third cell connector(14a) and the fourth cell connector(18a).
Regarding claim 2, Götz discloses all the claimed invention as set forth and discussed above in claim 1. Götz further discloses, wherein a cell housing(see dashed lines in Fig. 3) in which at least the first, second and third semiconductor switching elements(16-1,16-8,16-4,16-5,16-2) are arranged and which has at least one connector contact for each of the cell connectors for providing a respective one of the cell connectors, wherein the connector contacts are arranged electrically isolated from one another(see connector contacts 14a,14b,18a and 18b in Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Götz US 2018/0219478 as applied to claim 1 above in view of Gaben US 2012/0243130.
Regarding claim 3, Götz discloses all the claimed invention as set forth and discussed above in claim 1. Götz further discloses, further comprising: several battery cells(note individual modules comprise multiple battery cells and can be interconnected in series, parallel and/or series-parallel configuration; see ¶[0037],[0039], [0041],[0044]-[0045] and [0052]), at least two battery connector poles(see Fig. 3), wherein a specified number of the battery cells is connected in series and the series connection is connected with a first end to a first one of the at least two battery connector poles and with a second end to a second one of the at least two battery connector poles(see Fig. 3). 
Götz does not expressly teach, a control unit.
However, Gaben discloses factual evidence of a battery module comprising a control unit (control module for controlling MOSFET switches(¶[0049]; Figs. 3A-3B, element (304)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have avail of a control unit incorporated into the battery cell system of Götz in order to yield the predictable results of facilitating battery operation.
As per the limitations of, “…wherein for implementation of the series connection, a respective first cell connector of a respective first one of the battery cells is electrically connected to a second cell connector of a respective second one of the battery cells, and a respective third cell connector of the respective first one of the battery cells is electrically connected to a fourth cell connector of the respective second one of the battery cells, and the control unit is connected to at least first, second and third semiconductor switching elements of the respective battery cells in order to operate the semiconductor switching elements depending on a specifiable electrical voltage at the respective battery connector poles”, they are deemed functional. Applicant is reminded that MPEP 2114 [R-1]states: >While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Therefore, Applicant is hereby reminded that, since the claimed structural limitations are satisfied in the prior art, a primae face case of obviousness or anticipation exist. While features of an apparatus may be recited either structurally or functionally, claims<directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function.
Furthermore the recitation of, “…wherein for implementation of the series connection, a respective first cell connector of a respective first one of the battery cells is electrically connected to a second cell connector of a respective second one of the battery cells, and a respective third cell connector of the respective first one of the battery cells is electrically connected to a fourth cell connector of the respective second one of the battery cells, and the control unit is connected to at least first, second and third semiconductor switching elements of the respective battery cells in order to operate the semiconductor switching elements depending on a specifiable electrical voltage at the respective battery connector poles the transmission assembly includes a proximal portion insertable into the body” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Soada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). Therefore Götz and Gabel teach all the positively-recited structural limitations that would be necessary to perform the functional limitations. Specifically, the control unit, as disclosed by Gaben, in its normal working operation is capable of manipulating the switching elements to provide the desired number of series and parallel connections to meet different load power requirements as is well known in the art.
Accordingly claim 3 would have been obvious.
Regarding claim 4, Götz at least discloses and shows in Fig. 3: A battery with several battery cells(battery modules 10 comprise multiple cells (12)), comprising: at least two battery connector poles(14a,14b,18b,18a), wherein a specified number of the battery cells is connected in series and the series connection is connected with a first end to a first one of the at least two battery connector poles(14a,14b,18b,18a) and with a second end to a second one of the at least two battery connector poles(see ¶[0037],[0039], [0041],[0044]-[0045]), wherein the battery cells each have a galvanic cell(12)(see ¶[0048] and Fig. 3), a first semiconductor switching element(Mosfets 16-1, 16-8; ¶[0039]), a first cell connector(14b) electrically coupled directly to a first potential connector of the galvanic cell(12), and a second cell connector(18b) electrically coupled to a second potential connector of the galvanic cell via the first semiconductor switching element, wherein the battery cells(12) have a third cell connector(14a)(see Fig. 3 and ¶[0048]) electrically coupled to the second potential connector of the galvanic cell, a second semiconductor switching element(16-4,16-5), and a fourth cell connector(18a) electrically coupled to the first potential connector of the galvanic cell via the second semiconductor switching element. Götz further discusses, wherein galvanic cells of three directly consecutive battery cells in the series connection can be bypassed by a bypass switching element, and the control unit is connected to at least the first and second semiconductor switching elements of the respective battery cells as well as to the at least one bypass switching element in order to operate the semiconductor switching elements and the at least one bypass switching element depending on a specifiable electrical voltage at the respective battery connector poles(see ¶[0013]-[0044], [0052],[0056] and [0057).
Götz does not expressly teach, a control unit.
However, Gaben discloses factual evidence of a battery module comprising a control unit (control module for controlling MOSFET switches(¶[0049]; Figs. 3A-3B, element (304)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have avail of a control unit incorporated into the battery cell system of Götz in order to yield the predictable results of facilitating battery operation.
As per the limitations of, “…wherein for implementation of the series connection, a respective first cell connector of a respective first one of the battery cells is electrically connected to a second cell connect- or of a respective second one of the battery cells, and a respective third cell connector of the respective first one of the battery cells is electrically connected to a fourth cell connector of the respective second one of the battery cells, wherein galvanic cells of three directly consecutive battery cells in the series connection can be bypassed by a bypass switching element, and the control unit is connected to at least the first and second semiconductor switching elements of the respective battery cells as well as to the at least one bypass switching element in order to operate the semiconductor switching elements and the at least one bypass switching element depending on a specifiable electrical voltage at the respective battery connector poles”, they are deemed functional. Applicant is reminded that MPEP 2114 [R-1]states: >While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Therefore, Applicant is hereby reminded that, since the claimed structural limitations are satisfied in the prior art, a primae face case of obviousness or anticipation exist. While features of an apparatus may be recited either structurally or functionally, claims<directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function.
Furthermore the recitation of, “…wherein for implementation of the series connection, a respective first cell connector of a respective first one of the battery cells is electrically connected to a second cell connector of a respective second one of the battery cells, and a respective third cell connector of the respective first one of the battery cells is electrically connected to a fourth cell connector of the respective second one of the battery cells, and the control unit is connected to at least first, second and third semiconductor switching elements of the respective battery cells in order to operate the semiconductor switching elements depending on a specifiable electrical voltage at the respective battery connector poles the transmission assembly includes a proximal portion insertable into the body” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Soada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). Therefore Götz and Gabel teach all the positively-recited structural limitations that would be necessary to perform the functional limitations. Specifically, the control unit, as disclosed by Gaben, in its normal working operation is capable of manipulating the switching elements to provide the desired number of series and parallel connections to meet different load power requirements as is well known in the art.
Accordingly claim 4 would have been obvious.
Regarding claim 5, Götz discloses all the claimed invention as set forth and discussed above in claim 4. Götz further discloses, wherein at least one battery cell is connected in parallel to one of the battery cells connected in series by electrically connecting their respective cell connectors to one another(¶[0037]; Fig. 4).
Regarding claim 6, Götz discloses all the claimed invention as set forth and discussed above in claim 4. As per the limitations of, “wherein a corresponding number of further battery cells connected in series is connected in parallel to a specified number of battery cells of the series connection connected directly in series by electrically connecting the cell connectors of such further battery cells arranged at end sides to the corresponding end-side cell connectors of the number of battery cells connected directly in series”, Applicant is reminded that “[a] claim containing a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Soada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Accordingly claim 6 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 5, 2022